DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

This action is in reply to Applicant’s arguments and amendments filed on June 29, 2021. 
Claims 1-30 are pending. Claims 5, 19, 25 and 29 have been amended.


Response to Arguments
1.	Claim 29 has been amended and are directed to statutory subject matter. Therefore, the rejection of claim 29 under 35 U.S.C. § 101 is withdrawn.


2.	Applicant's arguments with respect to claims 1, 15, 29-30 have been fully considered but they are not persuasive.

Claim Rejection -35 USC § 103
Summary of Arguments:
Regarding to Claims 1, 15, 29-30, applicant argues that the prior art failed to teach “excluding, from the set of neighboring samples, samples in the row of samples adjacent to the top row of the current block that are reconstructed based on other samples in the current picture; and
excluding, from the set of neighboring samples, samples in the column of samples adjacent to the left column of the current block that are reconstructed based on other samples in the current picture”

Regarding to Claims 6 and 20, applicant argues that the prior art failed to teach “coding, from a video bitstream, one or more syntax elements that indicate the plurality of specified prediction modes”

Examiner’s Response:
	Examiner respectfully disagrees.
1. In response to applicant’s argument regarding to claims 1, 15, 29-30, it is well known to person skilled in the art that samples adjacent to the current block that are reconstructed based on other samples in the current picture refer to samples constructed by intra prediction using their neighboring blocks in the current picture (https://en.wikipedia.org/wiki/Intra-frame_coding). Also it is well known known to person skilled in the art that each coding unit (i.e.CU) in a frame is encoded using either an intra or inter mode (Bordes et al.para[0037]). Therefore, excluding the samples adjacent to the current block that are reconstructed based on other samples in the current picture implies excluding samples constructed by intra prediction. Since there are only two prediction modes used for each CU prediction. The samples constructed from inter prediction mode using reference pictures represent samples not reconstructed based on other samples or intra prediction in the current picture. 


2. In response to applicant’s argument regarding to claims 6 and 20, It is noted that Bordes et al. discloses that coding, from a video bitstream, one or more syntax elements that indicate the plurality of specified prediction modes (i.e. The quantized transform coefficients, as well as motion vectors and other syntax elements such as inter or intra mode. More specifically, PU syntaxs for AMVP are entropy coded (145) to output a bitstream. ).(para[0044],[0047])


Accordingly, the Examiner respectfully maintains the rejections and applicability of the art used.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-4, 6-9, 13-18, 20-23 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bordes et al. (US Publication No. 2020/0280727 A1).

       	Regarding claim 1, 
Bordes et al. meets the claim limitations, as follows:
  A method of coding video data, the method comprising:
selecting, by one or more processors, a set of a plurality of neighboring samples of a current block in a current picture (i.e. select adaptive set S of neighboring reconstructed samples for calculating IC parameters 830. )(Fig. 8, para[0059]), wherein the plurality of neighboring samples includes a row of samples adjacent to a top row of the current block in the current picture (i.e. neighboring samples on the top part 901-1)(Fig. 9, para[0065]) and a column of samples adjacent to a left column of the current block in the current picture (i.e. neighboring samples on the left part 901-2)(Fig. 9, para[0065]), wherein selecting the sub-set of the plurality of neighboring samples comprises:
deriving, by the one or more processors and based on the set of the plurality of neighboring samples in the current picture, local illumination compensation (LIC) parameters for the current block (i.e. IC parameters are estimated with the selected set S of neighboring samples)(Fig. 8, para[0060]); 
performing, by the one or more processors and based on the LIC parameters, LIC on samples of the current block to generate compensated samples of the current block (i.e. the estimated IC parameters are used for the illumination compensation for the prediction of the current block)(Fig. 8, para[0060]).
Bordes et al. does not explicitly disclose the following claim limitations:
excluding, from the set of neighboring samples, samples in the row of samples adjacent to the top row of the current block that are reconstructed based on other samples in the current picture; and
excluding, from the set of neighboring samples, samples in the column of samples adjacent to the left column of the current block that are reconstructed based on other samples in the current picture;
However, it is well known to person skilled in the art that samples adjacent to the current block that are reconstructed based on other samples in the current picture refer to samples constructed by intra prediction using their neighboring blocks in the current picture (https://en.wikipedia.org/wiki/Intra-frame_coding). Also it is well known known to person skilled in the art that each coding unit (i.e.CU) in a frame is encoded using either an intra or inter mode (Bordes et al.para[0037]). Therefore, excluding the samples adjacent to the current block that are reconstructed based on other samples in the current picture implies excluding samples constructed by intra prediction. Since there are 
Bordes et al. discloses a determination is first made to see if a neighboring block `b` from the list of the plurality of neighboring blocks is inter coded.  If the neighboring block `b` is inter coded, the neighboring samples in the L-shape template belonging to the particular block `b` are added to the selected sample set S for IC parameter calculation (Fig. 10, para[0068]). Here, the only neighboring blocks with inter prediction mode are selected, it is clearly that no sample with intra-prediction mode or sample adjacent to the current block that are reconstructed based on other samples in the current picture is selected into the sample set S for IC parameter calculation. As a result, the result sample set S excludes samples from intra coded block (i.e. the block are reconstructed based on blocks/samples in the current picture).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Bordes to only use samples from inter coded block for IC parameter calculation, the motivation being to improve the compression efficiency using optimized IC (para[0057]).

Regarding claim 2, the rejection of claim 1 is incorporated herein. 
Bordes et al. meets the claim limitations, as follows:
The method of claim 1, further comprising determining that a particular sample is reconstructed based on other samples in the current picture in response to determining that the particular sample is reconstructed based on samples of the current picture located outside of a block that includes the particular sample (i.e. a determination is first made to see if a neighboring block `b` from the list of the plurality of neighboring blocks is inter coded.  If the neighboring block `b` is inter coded, the neighboring samples in the L-shape template belonging to the particular block `b` are added to the selected sample set S for IC parameter calculation. The determination of inter coded block implies if a neighboring block is not inter coded block, then it is intra blocked block since Each CU is encoded using either an intra or inter mode. CUs in intra mode are predicted from reconstructed neighboring samples within the same slice.).(Fig. 10, para[0068], [0037]-[0038]).

Regarding claim 3, the rejection of claim 2 is incorporated herein. 
Bordes et al. meets the claim limitations, as follows:
The method of claim 2, further comprising determining that the particular sample is reconstructed based on samples of the current picture located outside of the block that includes the particular sample in response to determining that the block that includes the particular sample is coded with intra mode  (i.e. a determination is first made to see if a neighboring block `b` from the list of the plurality of neighboring blocks is inter coded.  If the neighboring block `b` is inter coded, the neighboring samples in the L-shape template belonging to the particular block `b` are added to the selected sample set S for IC parameter calculation. The determination of inter coded block implies if a neighboring block is not inter coded block, then it is intra blocked block since Each CU is encoded using either an intra or inter mode. CUs in intra mode are predicted from .

Regarding claim 4, the rejection of claim 2 is incorporated herein. 
Bordes et al. meets the claim limitations, as follows:
The method of claim 2, further comprising determining that the particular sample is reconstructed based on samples of the current picture located outside of the block that includes the particular sample in response to determining that the block that includes the particular sample is coded with any of a plurality of specified prediction modes (i.e. a determination is first made to see if a neighboring block `b` from the list of the plurality of neighboring blocks is inter coded.  If the neighboring block `b` is inter coded, the neighboring samples in the L-shape template belonging to the particular block `b` are added to the selected sample set S for IC parameter calculation.).(Fig. 10, para[0068]).

Regarding claim 6, the rejection of claim 4 is incorporated herein. 
Bordes et al. meets the claim limitations, as follows:
The method of claim 4, further comprising:
coding, from a video bitstream, one or more syntax elements that indicate the plurality of specified prediction modes (i.e. The quantized transform coefficients, as well as motion vectors and other syntax elements such as inter or intra mode. More specifically, PU syntaxs for AMVP are entropy coded (145) to output a bitstream. ).(para[0044],[0047])

Regarding claim 7, the rejection of claim 1 is incorporated herein. 
Bordes et al. meets the claim limitations, as follows:
The method of claim 1, wherein deriving the LIC parameters for the current block comprises deriving the LIC parameters for the current block based on the set of the plurality of neighboring samples of the current block in the current picture and a set of a plurality of neighboring samples of a reference block in a reference picture, the reference block used to predict the samples of the current block, wherein the method further comprises:
selecting, by the one or more processors, the set of the plurality of neighboring samples of the reference block in the reference picture, wherein the plurality of neighboring samples of the reference block includes a row of samples adjacent to a top row of the reference block in the reference picture and a column of samples adjacent to a left column of the reference block in the reference picture (i.e. the IC parameters are estimated by comparing the reconstructed neighboring samples in L-shape-cur 602' with the neighboring samples in L-shape-ref-i 602'' of the ref-i block (i=0 or 1) as depicted in FIG. 6.).(Fig. 6, para[0055])

Regarding claim 8, the rejection of claim 7 is incorporated herein. 
Bordes et al. meets the claim limitations, as follows:
The method of claim 7, wherein selecting the set of neighboring samples of the reference block comprises:
excluding, from the set of neighboring samples of the reference block, samples of the plurality of neighboring samples of the reference block located at relative positions corresponding to samples of the plurality of neighboring samples of the current block that are excluded from the set of neighboring samples of the current block (i.e. FIG. 12 illustrates an exemplary process 1200 for using the merge mode information for selecting the set S for IC parameter calculation. Based on merge flag, left part or upper part of L-shape could be excluded from the selected set.).(Fig. 12, para[0074])

Regarding claim 9, the rejection of claim 1 is incorporated herein. 
Bordes et al. meets the claim limitations, as follows:
The method of claim 1, wherein performing LIC comprises performing LIC in response to determining to perform LIC for the current block  (i.e. the estimated IC parameters are used for the illumination compensation for the prediction of the current block)(Fig. 8, para[0060]).

Regarding claim 13, the rejection of claim 1 is incorporated herein. 
Bordes et al. meets the claim limitations, as follows:
The method of claim 1, wherein the one or more processors are included in a video decoder (i.e. a video decoder 300).(Fig. 3)

Regarding claim 14, the rejection of claim 1 is incorporated herein. 
Bordes et al. meets the claim limitations, as follows:
The method of claim 1, wherein the one or more processors are included in a video encoder (i.e. a video encoder 100).(Fig. 1).

Regarding claims 15, 29 and 30, all claimed limitations are set forth and rejected as per discussion for claim 1. Bordes et al. discloses  at least a memory and one or more processors used for encoding and decoding video data. Here, CRM is equivalent to the memory.

Regarding claim 16, all claimed limitations are set forth and rejected as per discussion for claim 2.

Regarding claim 17, all claimed limitations are set forth and rejected as per discussion for claim 3.

Regarding claim 18, all claimed limitations are set forth and rejected as per discussion for claim 4.


Regarding claim 20, all claimed limitations are set forth and rejected as per discussion for claim 6.

Regarding claim 21, all claimed limitations are set forth and rejected as per discussion for claim 7.

Regarding claim 22, all claimed limitations are set forth and rejected as per discussion for claim 8.

Regarding claim 23, all claimed limitations are set forth and rejected as per discussion for claim 9.

Regarding claim 27, all claimed limitations are set forth and rejected as per discussion for claim 13.

Regarding claim 28, all claimed limitations are set forth and rejected as per discussion for claim 14.

2.	Claims 10-12 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bordes et al. (US Publication No. 2020/0280727 A1) in view of Lee (US Publication No. 2019/0246133 A1).

Regarding claim 10, the rejection of claim 9 is incorporated herein. 
Bordes et al. does not explicitly disclose the following claim limitations:
The method of claim 9, wherein determining to perform LIC for the current block comprises inferring whether to perform LIC for the current block.
However, in the same field of endeavor Lee discloses the deficient claim limitations, as follows:
determining to perform LIC for the current block comprises inferring whether to perform LIC for the current block (i.e. when the current block is encoded with the skip mode or the current picture referencing mode, the illumination compensation parameter may not be signaled. If the illumination compensation parameter is not signaled, the illumination compensation for the current block may not be performed.)(para[0240])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Bordes with Lee to perform illumination compensation based on whether the illumination compensation parameter is signaled, the motivation being to improve the compression efficiency using optimized IC (para[0057]).

Regarding claim 11, the rejection of claim 10 is incorporated herein. 
Lee et al. meets the claim limitations, as follows:
The method of claim 10, wherein inferring whether to perform LIC for the current block comprises determining whether to perform LIC for the current block based on whether the current block is coded using skip mode (i.e. when the current block is encoded with the skip mode or the current picture referencing mode, the illumination compensation parameter may not be signaled. If the illumination compensation parameter is not signaled, the illumination compensation for the current block may not be performed.)(para[0240])

Regarding claim 12, the rejection of claim 10 is incorporated herein. 

The method of claim 10, wherein inferring whether to perform LIC for the current block comprises determining whether to perform LIC for the current block based on a value of a coded block flag for the current block (i.e. the IC flag values of the reconstructed neighboring blocks having samples belonging to the L-shape. ). (para[0078]-[0079])

Regarding claim 24, all claimed limitations are set forth and rejected as per discussion for claim 10.

Regarding claim 25, all claimed limitations are set forth and rejected as per discussion for claim 11.


Allowable Subject Matter
1.	Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
	Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/KATE H LUO/Primary Examiner, Art Unit 2488